PCIJ_A_01_Wimbledon_GBR-FRA-ITA-JPN_DEU_1923-08-17_JUD_01_ME_02_EN.txt. 35

DISSENTING OPINION BY MM. ANZILOTTI AND HUBER.

1. WE, THE UNDERSIGNED, are unable to concur
in the judgment delivered by the Court on August 17th,
1923, in the case of the “Wimbledon’’, for reasons the most
important of which are hereinafter set forth. As the essen-
tial difference between our standpoint and that of the majority
concerns a point which affects the interpretation of interna-
tional conventions in general, we feel it to be our duty to
avail ourselves of the right conferred upon us by the Statute
to deliver a separate opinion.

In our opinion, the question. to be decided is not whether
Germany was in a position to advance, in justification of her
refusal to allow the passage through the Kiel Canal of the
steamship ‘“‘Wimbledon’’, a neutral duty taking precedence
over the contractual obligation in favour of the shipping of
States at peace with Germany, arising out of Article 380 and
the following articles. The question is rather as follows:
Do the clauses of the Treaty of Versailles relating to the Kiel
Canal also apply in the event. of Germany’s neutrality, or do
they only contemplate normal circumstances, that is to say,
a state of peace, without affecting the rights and duties of
neutrality ? The question thus stated appears to be in
harmony with the submissions of the Respondent.

2. Before proceeding to present our argument, one fact
which is of no importance from the standpoint adopted in the
judgment, must be noted. At the time when the steamship
‘‘Wimbledon’’ was refused the right of passage, a state of war
still prevailed between, Poland and Russia, and Germany was
therefore still.in the position of a neutral. That this: was
the case is shown, apart from any considerations with regard
to the external and internal situation of Germany, by the
actual terms of the peace preliminaries and of article x of the
final Peace Treaty between Poland and Russia, and more
especially by the fact that an armistice forming an integral
part of the Peace preliminaries under Article 13 of those
preliminaries, was in force until the ratification of the final
Treaty ; this ratification, however, had not. yet taken place
at the time in question. -
36

‘ 3. It must in the first place be observed that, for the pur-
poses of the interpretation of contracts which take the form
of international conventions, account must be taken of the
complexity. of interstate relations and of the fact that the
contracting parties are independent political entities. Though
it is true that when the wording of a treaty is clear its literal
meaning must be accepted as it stands, without limitation
or extension, it is equally true that the words have no value
except in so far as they express an idea ; but it must not be
presumed that the intention was to express an idea which
leads to contradictory or impossible consequences or which,
in the circumstances, must be regarded as going beyond the
intention of the parties. The purely grammatical interpret-
ation of every contract, and more especially of international
treaties, must stop at this point.

In this respect, it must be remembered that international.
conventions and more particularly those relating to commerce
and communications are generally concluded having regard
to normal peace conditions. If, as the result of a war, a
neutral or belligerent State is faced with the necessity of
taking. extraordinary measures temporarily affecting the
application of such conventions in order to protect its neutra-
lity or for the purposes of national defence, it is entitled to do
so even if no express reservations are made in the convention.
This right possessed by all nations, which is based on gene-
rally accepted usage, cannot lose its raison d’être simply
because it may in some cases have been abused ; it has more-
over been recognised by a clause inserted in the Barcelona
conventions concluded for the purpose of giving effect to the
principle of freedom of communications which was enunciated
in Article 23 of the Covenant of the League of Nations.

This clause runs as follows :

“This Statute does not prescribe the rights and
duties of belligerents and neutrals in time of war. The
Statute shall, however, continue in force in time of war,
so far as such rights and duties permit."

The absence of a similar clause in a particular convention
cannot be construed in the sense that the convention must
37
be applied without regard to the special requirements of a
state of war or neutrality. On the contrary, the object of
the clause is rather to afford a certain guarantee against pos-
sible abuses designed to restrict the application of the conven-
tion to an extent not justified by the special conditions attach-
ing to a state of neutrality or of war.

At this point, it must be stated that a State may enter into
engagements affecting its freedom of action as régards wars
between third States. But engagements of this kind, having
regard to the gravity of the consequences which may ensue,
can never be assumed ; they must always result from provi-
sions expressly contemplating the situations arising out of a
war. The right of a State to adopt the course which it considers
best suited to the exigencies of its security and to the main-
tenance of its integrity, is so essential a right that, in case of
doubt, treaty stipulations cannot be interpreted as limiting
it, even though these stipulations do not conflict with such
an interpretation.

This consideration applies with particular force in the case
of perpetual provisions without reciprocity which affect the
interests of third States.

4. The foregoing considerations could not be effective
against a definite provision expressly referring to the circum-
stances arising out of a war. But no such provision is to be
found in Part XII, Section VI of the Treaty of Versailles ;
on the contrary, this section taken by itself and compared
with the other sections of the same part of this Treaty, or
with other treaties, rather suggests an interpretation in accord-
ance with the general principles enunciated above.

The main argument of the Applicants upon which the judg-
ment is based, is taken from the final sentence of Article 380,
according to which the Kiel Canal shall be maintained free
and open to the vessels of commerce and war ‘of all nations
at peace with Germany’. It has been deduced from this
that the obligation entered into by Germany is only capable
of one limitation, that is to say, that Germany may refuse
access to the canal to the vessels of nations with which she
is at war. In all other circumstances the canal must be
maintained free and open, for a state of war is expressly
38

referred to as well as a state of peace, since the article contemp-
lates the possibility of Germany being herself a belligerent.

Nevertheless, the words “nations at peace with Germany”
by no means necessarily mean that States which are not atwar
with her are entitled to avail themselves in all possible cir-
cumstances of the provisions of Article 380 and the following
Articles ; they rather mean that a state of peace is the condi-
tion upon which the application of these provisions is depen-
dent. This condition, which is almost self-evident and is
of no material importance, is very naturally inserted in a
treaty, the provisions of which are connected with the
reestablishment of a state of peace. It seems difficult to
deduce from it any véry far reaching consequences.

Moreover, Article 380 must not be considered alone but
in connection with the other provisions of the same section. It
will then be seen that this Article, the first of the section,
lays down the general rule which is supplemented and limited
in the following articles. But it is clear that these Articles
only lay down rules for passage through the canal in so far
as ordinary peace time traffic is concerned. This applies
more particularly with regard to paragraph 2 of Article 387,
according to which Germany may place certain impedi-
ments upon the movement of vessels. None of these impedi-
ments relate to the measures which Germany might take in the
capacity of a belligerent or neutral power, so that the alter-
native has to be faced of acknowledging either that Germany
is not entitled in this capacity to take any special measures,
or that in this respect her freedom of action has not been
limited by the Treaty. It appears to us, however, difficult
to believe that there was an intention to prohibit Germany
from taking the measures necessary to protect the paramount
interests which may be at stake for her in the event of war
or neutrality, whilst her right to take the necessary measures
to ensure respect for her police, customs and sanitary regula-
tions etc. that is to say, to protect relatively unimportant
interests was formally recognised.

5. A comparison between article 380 to 386 an Section IT of
the same part of the Treaty, relating to navigation on
the internal waterways of Germany, clearly shows that these
39

articles, though they occupy a place apart'in the Treaty and
possess characteristics of their own, much resemble the pro-
visions of that section. And whereas the differences relate
mainly to the duration of the obligations undertaken by Ger-
many and to the beneficiaries of these obligations, the
general rule laid down in para. 2 of Article 38r is simply a
word for word reproduction of the rule laid down in paragraph
4 of Article 327 ; moreover, Section IT like Section VI, con-
tains no provision expressly dealing with a state of war or
neutrality. It seems, however, hardly possible to suppose
that, because Germany has undertaken to allow to the Allied
and Associated, Powers freedom of transit by her navigable
waterways, without imposing any restrictions other than
those exclusively enumerated in para. 4 of Article 327, she
has lost the right of taking such measures as may be indicated
by circumstances in time of war. Indeed the contrary has
been explicitly recognised in the Act for the regulation of
navigation on the Elbe drawn up in execution of the provisions
of the Treaty of Versailles.

6. Again, if Article 380 should. be taken in its strictly
literal sense, it would follow that Germany as a belligerent,
would have to allow the canal to be free and open to the ves-
sels of neutral nations, since such vessels would belong to
nations at peace with Germany. But an obligation of this
kind is hardly conceivable without a corresponding obligation
on the part of the States with which Germany was at war to
respect the right of free passage through the Canal. An obli-
gation imposed upon a State to leave open a waterway in
time of war is only comprehensible in so far as such waterway
is protected from the action of belligerents. This is the
case as regards the Conventions relating to the Suez and
Panama Canals. Moreover, whatever may be the points
of semblance and of difference between these two Conventions,
the fact remains that they have taken care to ensure respect
for these maritime waterways in time of war, as being a matter
of supreme importance. The blockade of the canal and enemy
acts, either in the canal or in the adjacent waters, are expressly
forbidden ; the conditions and regulations for the transit
of belligerent war vessels are precisely laid down, etc. On
40
the other hand, no provision of this kind is to be found in the
section of the Treaty of Versailles dealing with the Kiel Canal,
and it is difficult to understand why it has been omitted, if
it is true that the Treaty was intended to institute a régime
similar to that established by the conventions relating to
the Suez and Panama Canals. A comparison, therefore,
between these three international agreements strikingly
confirms the conclusion which we have felt obliged to draw
from the interpretation of the various provisions of Section
VI and from the relation between that Section and Section
II of Part XII of the Treaty of Versailles. The fact that
certain States which are peculiarly interested in the régime
obtaining in the Baltic are not parties to the Treaty of Ver-
sailles furnishes a further argument tending in the same
direction.

7. The conclusion, therefore, which appears to follow from
the foregoing considerations is that the obligations under-
taken by Germany to maintain the Kiel Canal free and open
to vessels of nations at peace with her does not exclude her
right to take the measures necessary to protect her interests
as a belligerent or neutral power. This does not mean that
the Canal is not also free in time of war, but this freedom will
then necessarily be limited either by the exigencies of national
defence, if Germany is a belligerent, or, if she is neutral,
by the measures — differing according to circumstances
which she may take. This principle corresponds exactly
to the rule already mentioned which was adopted in the Bar-
celona Conventions. The legal status of the Kiel Canal,
therefore, resembles that of the internal navigable water-
ways of international concern. Such indeed would appear
to have been the intention of the authors of the Treaty of
Versailles in so far as it can be discerned from the correspon-
dence exchanged on the subject between the two contracting
parties. An indication in the same direction might also be
seen in the fact that whilst Germany was, under Clause 25
of the Armistice Conditions of November 11th, 1918, debarred
from pleading neutrality, this provision does not reappear
either in the text of the Treaty or in the notes exchanged.

For'these reasons, we are of opinion that the only question

 
AI

to be decided is whether the application to the Kiel Canal of
the neutrality regulations adopted by Germany was an arbi-
trary act calculated unnecessarily to impede traffic. Such
a contention appears impossible, having regard to the state-
ments made during the hearing by the German Agent, which
show the gravity of the international and internal political
situation at that time.

8. The basis of the arguments developed above would be
essentially modified if we were to.take as a starting point the
fact that Germany herself has admitted an obligation to allow
the men-of-war of belligerents to pass through the Canal,
in spite of her neutrality, and consequently to fail to comply
with an essential obligation of every neutral State, namely
the duty of prohibiting the passage of belligerent forces
through her territory. Such an admission might perhaps
‘be deduced from a passage in the Note of the German
Delegation to the Conference of Ambassadors dated April
zoth, 1921, from explanations given in the speech of the
German Agent before the Court, and, above all, from an
argument on page 8 of the Rejoinder. These passages
are, however, far from being very clear. At all events,
this admission, which is based incorrectly on the exter-
ritoriality of war vessels and on the material impossibility
of preventing their passage, is in complete contradiction
with the conclusions of the Respondent and with his
essential argument based on the alleged personal and impres-
criptible rights of neutrality. It is even doubtful whether
such an admission would not be contrary to Article 380
itself, since the presence of the war vessels of belligerents
might seriously compromise the essential object of this pro-
vision, that is to say, the right of peaceful shipping to pass
freely through the Canal.

Even if the German statements above-mentioned were
more conclusive with regard to the admission in question, it
would hardly be possible to consider them as having the value
of an authoritative statement which it would be possible to
adduce.

g. If the view be adopted that the passage through the
42

Kiel Canal of any ship — even if it were a “convoy” within
the meaning of Article 2 of the Fifth Hague Convention of
1907 — could not infringe the neutrality of Germany,
the undersigned feel called upon to make a reservation
with, regard to the recognition of a right to international
protection for the transport of contraband. It is not dis-
puted that present international law allows neutrals the option
of suppressing or tolerating in their territory commerce
in and transport of contraband, and more especially of arms
and munitions. Again the transport of such commodities,
even under a neutral flag, is not protected against a belli-
gerent, and the latter is entitled, in certain conditions, to -
confiscate as a penalty even the neutral vessel and that part
of its cargo which is not contraband. This is explained by
the fact that commerce in and transport of contraband,
although not necessarily affecting the neutrality of States,
is régarded under the law of nations as unlawful because it
assumes the guise of peaceful commerce for warlike purposes.
This idea seems to acquire still greater force when considered
in the light of the Covenant of the League of Nations, and
more especially of its Articles 8 and 23 paragraph (d).

_ For this reason it seems difficult to admit a right, as between
~neutral States, enforceable at law to trade in and to transport

contraband, whereas the same interests are unprotected as
against a belligerent.

(Signed) ANZILOTTI.

(Signed) HUBER.
